Citation Nr: 0030259	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for asthma.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to November 
1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  

The veteran has also testified at a personal hearing before 
the undersigned Veterans Law Judge in July 2000.  



FINDING OF FACT

New evidence has been presented since the January 1944 RO 
decision which bears directly and substantially on the 
veteran's claim of service connection for asthma and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  






CONCLUSION OF LAW

New and material evidence has been submitted since the 
January 1944 decision of the RO to reopen the claim of 
service connection for service connection for asthma.  38 
U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from August 1943 to November 
1943.  The veteran was medically discharged with a diagnosis 
of asthma.  Shortly following his discharge from service, the 
veteran filed a claim for service connection for asthma.  At 
that time, the evidence of record that consisted primarily of 
service medical records showed that the veteran had asthma at 
the time of his enlistment examination.  However, it was 
noted that in an August 20, 1943 statement, the veteran 
definitively denied suffering from venereal disease, 
bedwetting, asthma, hay fever, rheumatism, fits or insanity, 
flat feet or low arches.  Nonetheless, the veteran was 
treated for asthma within one month thereafter.  

In a January 1944 decision, the RO denied the claim of 
service connection for asthma based on a finding that the 
veteran's asthma preexisted service and was not aggravated 
thereby.  The veteran was provided notice of his procedural 
and appellate rights; however he did not perfect his appeal.  
The RO's January 1944 decision denying service connection for 
asthma is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1999).  

Thereafter, in October 1998, the RO denied the veteran's 
attempt to reopen his claim of service connection for asthma.  
The veteran timely appealed that determination.  In support 
of his claim of service connection, the veteran submitted a 
lay statement from his sister who indicated that the veteran 
did not have childhood asthma.  In addition, the veteran 
submitted current VA outpatient treatment records showing 
current disability.  

Finally, the veteran offered sworn testimony before a Hearing 
Officer at the RO and the undersigned Veterans Law Judge in 
support of his claim of service connection for asthma.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the January 1944 RO decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the 
January 1944 decision by the RO, as noted, consists of a lay 
statement from the veteran's sister, outpatient treatment 
records showing current asthma disability and hearing 
testimony of the veteran before a Hearing Officer at the RO 
and the undersigned Veterans Law Judge.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in January 1944.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for asthma, the appeal to this 
extent is allowed, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim of service 
connection for asthma is warranted on the merits.  

The veteran testified that he did not have asthma prior to 
service and that he developed asthma during basic training 
due to "ugly words that were spoken during a drill" and 
because of thunder storms and terrible rain during a drill.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

As such, the claim of service connection for asthma must be 
remanded in order to assure that the RO's duty to assist the 
veteran in the development of his claim has been met.  

In this regard, the Board notes that the veteran should be 
afforded a VA examination in order to determine if the 
veteran suffers from current asthma disability.  If the 
examiner determines that the veteran has current asthma 
disability due to disease or injury that was incurred in or 
aggravated by service.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his lay 
assertions that his claimed asthma 
disorder did not preexist service and did 
undergo an increase in severity beyond 
natural progress during service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all recent VA 
clinical records documenting treatment 
rendered the veteran for his asthma, not 
already in the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed asthma.  
All indicated testing should be done in 
this regard.  The examiner should elicit 
from the veteran and record a full 
medical history.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran's asthma existed prior to his 
brief period of service based on a review 
of the record. Then, if it is determined 
that the veteran's asthma preexisted 
service, then the examiner should also 
opine as to the likelihood that the 
preexisting asthma underwent an increase 
in severity beyond natural progress 
during service.  The examiner must be 
provided with a copy of the claims file 
and a copy of this Remand for review 
prior to the examination.

4.  Following completion of the 
development requested hereinabove, the RO 
should undertake a de novo review of the 
claim based on evidentiary record in its 
entirety.  All indicated development 
should be undertaken.  Due consideration 
should be given to all pertinent laws and 
regulations, including the newly enacted 
legislation as noted above.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



